Citation Nr: 1747798	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-58 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1961 to December 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's bilateral hearing loss is related to his service.

2.  The Veteran's tinnitus is attributable to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The Veteran's tinnitus is proximately due to, or the result of, his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system , are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Legal Analysis

	A) Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss contending that his military occupational specialty (MOS) as a tank unit commander caused his current hearing loss disability.  Specifically, the Veteran reports that as commander, he was stationed behind and to the right side of the main gun, and on top of the main turret with an attached machine gun.  He further reported having participated in numerous war fighting simulations and qualifications which included live fire exercises of both the main gun of the tank and the machine gun.  

The Veteran's service treatment records do not show any complaints, findings, or diagnosis of hearing loss; however, the Veteran received a VA audiometric examination in April 2015 where the examiner found sensorineural hearing loss in the Veteran's right and left ears.  The examiner found that the Veteran's hearing loss was not caused by his military service because both the Veteran's enlistment and separation exams show that his hearing was within normal limits.  The examiner further found that given the length of time that has elapsed since the Veteran's discharge from service with normal audiometric results, and the lack of evidence supporting hearing loss in the years following discharge, it is less likely than not that the Veteran's military service caused his current hearing loss. 

Alternatively, a private examiner found that the Veteran's military service caused the Veteran's current hearing loss.  In May 2016, the Veteran received an audiometric examination from a private examiner who also found that the Veteran had bi-sensorineural hearing loss.  The examiner found that "chances are 50% or greater" that the Veteran's hearing loss is service related due to his duties while working on M-60 tanks.

In this case, the Board concedes that the Veteran suffered acoustic trauma while in service.  The Veteran's military personnel records confirm that the Veteran's duties as a tank unit commander included, but was not limited to, being responsible for the area and security of the battalion command post, and being engaged in several field training exercises where live aggressors were used.  Given this evidence, the Board finds that the Veteran's assertions of in-service noise exposure are credible and consistent with his service.  38 U.S.C.A. § 1154(a) (due consideration must be given to the places, types, and circumstances of a veteran's service).
The Veteran also has a current diagnosis of bilateral hearing loss, both from VA and from a private examiner, and VA has determined that the Veteran's hearing loss meets the threshold for VA compensation purposes.  The Board recognizes that the medical opinions are contrasting as it relates to the etiology of the Veteran's hearing loss; however the Board finds the VA examination to be inadequate for the following reasons.  

The VA examiner based her rationale on the Veteran's in-service entrance and exit audiometric examinations which showed normal hearing; however, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, the examiner also failed to offer any explanation regarding the role in-service noise exposure may have played in the Veteran's current hearing loss.  Moreover, when providing a nexus opinion for the Veteran's right ear, the examiner referenced the left ear in her rationale; therefore, the examiner's opinion is unclear as to the etiology of the Veteran's right ear hearing loss.  For these reasons, the Board finds that the VA examination is inadequate and provides minimal probative value in this regard.  

As a result, the Board finds that the private examiner's opinion is the most probative medical opinion of record.  The Board notes that the examiner provided an examination of the Veteran with consideration of the Veteran's MOS in providing a rationale.  In addition, there is no indication from the record that the Veteran's employment since service while working as a restaurant manager, in banking, and working for a casket company, was an intervening cause that could have contributed to the Veteran's bilateral hearing loss.  

Accordingly, the Board finds that the most probative evidence of record supports entitlement to service connection in this case.  


	B)  Tinnitus

The Veteran also contends that he has tinnitus as a result of in-service noise exposure reporting that he first noticed tinnitus 40 years ago.  The Board recognizes that tinnitus is capable of lay observation and finds the Veteran competent and credible in this regard.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The Veteran has a current diagnosis of tinnitus by both examiners referenced above; however, again, the VA examiner did not relate the Veteran's tinnitus to his military service for the same reasons she declined to do so for the Veteran's hearing loss.  Nonetheless, the VA examiner did note that tinnitus is most often a symptom of hearing loss in addition to other causes.  Additionally, the private examiner found that the Veteran's tinnitus was a result of the Veteran's military service.  As the record does not reveal a plausible alternative to the etiology of the Veteran's tinnitus, other than his current hearing loss disability, the Board finds that service connection for tinnitus is warranted.

As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus, secondary to the Veteran's hearing loss, is granted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).






							(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


